Citation Nr: 1823951	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  06-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder.  

(The issues of entitlement to increased rating for a lumbar spine disability and entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities prior to February 7, 2011 are addressed in a separate Board of Veterans' Appeals decision.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1993 to February 1996. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In December 2006, the Veteran withdrew his request for a personal hearing before the Board.  38 C.F.R. § 20.704(e).

In December 2016, the Board reopened and remanded the service connection claim for a seizure disorder for further development, to include obtaining a medical nexus opinion.  Regarding the acquired psychiatric disorder, the Board remanded the claim to provide the Veteran with a VA examination to clarify the Veteran's various diagnoses of psychiatric disorders.  The Board also remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), the RO issued a supplemental statement of the case in September 2017 denying service connection for PTSD, but the Veteran failed to prefect his appeal.  

In an August 2017 rating decision, the RO increased the Veteran's disability rating for an acquired psychiatric disorder to 30 percent; however, the Board notes that the 30 percent rating does not constitute a full grant of the benefit sought by the Veteran and that higher ratings are available and as such the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a seizure disorder.
2.  Symptoms of a seizure disorder were not chronic in service, were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and are not etiologically related to the fall he sustained in-service. 

3.  The weight of the competent and credible evidence demonstrates that the Veteran's service-connected psychiatric disorder has resulted in occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for a 50 percent disability rating, but not higher, or the Veteran's service-connected psychiatric disorder have been approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 



Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is currently diagnosed with a seizure disorder (an organic disease of the nervous system) which is listed as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. 

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Seizure Disorder - Analysis

The Veteran asserts that his seizure disorder is a result of the fall he sustained in service when he attempted to retrieve a Frisbee that got stuck on a tree.  

After a careful review of the medical and lay evidence on record, the Board finds that the weight of the lay and medical evidence of record is against finding that symptoms of the seizure disorder were "chronic" during service.  Service treatment records do not contain any complaints or treatment for seizures, and treatment records associated with the Veteran's fall, there is no mentioning of any head injury or loss of consciousness.  Moreover, medical treatment notes and the Veteran's lay assertions confirm that he did not experience any seizures until 2000, with a confirmed diagnosis in 2001, approximately five years after service separation.  As a seizure disorder did not manifest within one year of service separation, the criteria for manifestation of an organic disease of the nervous system in the form of a seizure disorder to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  Accordingly, service connection on a presumptive basis is not warranted. 

On the question of direct nexus between the current seizure disorder and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed seizure disorder is causally related to service, to include the Veteran's October 1994 fall. 

Turning to the evidence, the Veteran's service treatment records are silent to any complaints, treatments, or diagnosis of a seizure disorder or any associated symptoms, to include during his in-service fall from a tree in October 1994.  Furthermore, upon careful review of records associated with 

Emergency room records dated in August 2001 contain evidence of the initial seizure the Veteran experienced.  At that time he denied a history of prior seizures and a CT scan of the head was negative with no acute abnormalities or fractures shown, but only a patchy ethmoid sinus disease.  After a second seizure in September 2001, the Veteran reported he "may have had" a head injury in service.  A magnetic resonance imaging (MRI) of the brain dated in September 2001 was negative and the diagnosis was normal brain.  VA treatment notes dated in October 2001 indicate that the Veteran admitted not sleeping regularly prior to seizures and "is trying to take better care of himself now."  Additional treatment notes dated in October 2002 state "seizure disorder which has been only present for the last 12 months."  The Veteran reported that he experienced 10 to 12 seizures over the previous 12 months.  The medical professional noted that the medical records appeal to verify the presence of a seizure disorder and the Veteran continued to have seizures even when taking Dilantin, although no seizure activity was noted during the assessment. 

In 2002, he reported a history of a head injury in a fall in service, but it was not clear if he had loss of consciousness, although he did have a laceration on his lip as a result of biting through it in the fall.  Subsequent VA treatment notes show that the Veteran's asserted that he did lose consciousness after his fall.  Some records contain lay assertions that he was in a coma for 10 or more days after his fall.  The Veteran's treatment notes continued to show active problem of seizures.  

VA treatment notes dated in June 2003 indicate that the Veteran's chronic feet, hips, legs, and back was secondary to his traumatic injury in-service, but stated that the seizure disorder in the recent two or three years was of "unclear etiology."

VA treatment notes dated in January 2004 show that the Veteran was seizure free on medication and additional treatment notes dated in August 2004 show that the Veteran reported that he had "another breath through seizure in the spring and resulted in several minor injuries."  The medical professional noted that the Veteran also had "frequent petite mal types which he describes and are likely auras without seizures."  Additional VA treatment notes dated in January 2005 show multiple events of losing control per week, "some unlikely to be seizures such as single head jerking while watching TV," but others more concerning such as feeling that he "has lost time or had a frame shift while driving."  The neurologist indicated that there was no childhood history of seizures, no history of meningitis or encephalitis, and only an injury with loss of consciousness was when he fell in the military.  

Neurology treatment notes dated in October 2005 indicate that the neurologist suggested that the Veteran's "events" were behavioral health related and not actual seizures.  Additional treatment notes dated in July 2006 note "patient with history of head trauma and seizure disorder."  

In February 2012, the Veteran underwent a VA general medical examination, where the examiner confirmed the diagnosis of seizures and onset date in 2001.  The examiner also indicated that after discussing the issue with the examiner who conducted the Veteran's mental health examination, it was noted that the seizures were not related to his schizoaffective disorder, since he reported hearing voices a year prior to his first seizure and hearing voices occurred six years after his service-connected injury.  The examiner further noted that it was not likely that there was a possible relationship between the Veteran's seizures and lower extremities pain, but admitted to only have "limited education about such matters."  The examiner noted that the advice of the mental health examiner was sought, who agreed with this determination.  

In a correspondence dated in March 2013, the Veteran stated "it's been a downhill battle since getting knocked senseless from seizures that started in 2000 or 2001."

Subsequent to the Board's December 2016 remand, the Veteran underwent an additional VA examination in May 2017.  Upon review of the records and examination of the Veteran, the examiner confirmed a diagnosis of a seizure disorder.  The examiner noted that the Veteran's first seizure was in 2001, at which time he was prescribed Dilantin.  The examiner further noted that the Veteran was followed by neurology from 2001 until October 2005, where the neurologist indicated that the Veteran's reported "events" were behavioral health related and not actual seizures.  The examiner acknowledged the Veteran's lay assertions that he "actually died and was revived after the fall" in-service, but stated that after researching his service medical records, there was no mentioning of him needing to be revived, no head injury, or loss of consciousness noted, and ambulance records also did not show any such resuscitation either.  

The examiner further stated that in the emergency room no imaging of the head was done, and noted that it "would certainly have been done if he had actually had a head injury."  The examiner indicated that the Veteran's lay history was not credible, and that there is no indication that he had any head injury as a result of the fall he sustained in-service.  The examiner also stated that the Veteran had an evaluation by a neurologist to assess his lower extremities neuropathy, and the neurologist notes did not suggest any head trauma or loss of consciousness as a result of the fall either.  Furthermore, the examiner noted that the Veteran did not have any seizures since 2006 despite the diagnosis being noted in his VA charts.  

The examiner ultimately opined that the Veteran's seizure disorder was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that there is no evidence of a head injury that occurred during the fall in service, and while acknowledging the Veteran's lay reports of a serious head injury as a result of the fall, the only notation is of a lip laceration without any indication of any loss of consciousness.  In this regard, the examiner noted that the Veteran's reports that he died and had to be resuscitated at the scene were "simply not true."  The examiner further noted that the "HEENT assessments" at the time of the injury and all subsequent assessments during follow up care were normal and do not show any head trauma.  The examiner concluded that the cause of the Veteran's seizures was unknown, which was confirmed by his neurologist as well, but there was no objective evidence that supports the conclusion that his in-service fall was the cause.  The examiner noted that the inaccuracies on record regarding any head trauma are due to the fact that those providers did not actually review the record, but rather just noted the lay reports made by the Veteran.  The Board finds the May 2017 VA opinion to be highly probative as it is based on review of the pertinent evidence, contains sound reasoning, and is factually accurate.   

In its March 2018 IHP, the Veteran's representative provided an internet link to an article on USA Today, titled "Six Flags accident: Can you survive a 25-foot fall?" as well as medical literature from Trauma & Acute Care, titled "Injuries Sustained by Falls - A Review," indicating that "this sets the context for everything that ensued from his fall in service."  The representative further argued that the Veteran has been consistent about his accident for several years now, so he "should be believed about either a concussion or induced coma and about his head being battered on his way to the ground."  Lastly, the representative noted that "speaking as a former competitive wrestler, when one is body slammed that head bounces around, and the ground does not have any Resilite for padding.  Whiplash is an obvious thing to look for from a fall like this."   

Regarding news and the medical literature articles, the Court has held that "generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Medical treatise evidence may indicate enough of a basis of a generic relationship to establish "a plausible causality based on objective facts."  Mattern, 12 Vet. App. at 228 (citing Wallin v. West, 11 Vet. App. 509, 514 (1998)). 

In the present case, the news article and medical article are of little probative value because no medical expert has opined regarding such a nexus in this particular Veteran.  This general article citing relationships between disorders is of much less probative value than the specific examination findings and diagnostic assessments of record in this case that show evidence that supports the claimed nexus.  The articles, which do not even mention a seizure disorder, are outweighed by the medical evidence, and VA examination reports and opinions that were case specific, and provided opinions with rationale based on the facts of this case.  In addition, while the Board respects the representative's argument comparing a personal wrestling knowledge to the type of fall the Veteran's sustained, under the facts of this case, the Board finds that neither the Veteran nor his representative possesses the education, medical training, and expertise needed to render a medical nexus opinion.  In fact, no medical professional concluded that the Veteran's seizure disorder is related to his fall in-service.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

Based on the above, the Board finds that the weight of the lay and medical evidence of record demonstrates no relationship between the Veteran's current seizure disorder and active duty service, to include his October 1994 fall.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a seizure disorder on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Increased Rating for an Acquired Psychiatric Disorder

The Veteran's psychiatric disability is rated as 30 percent disabling for the entire period on appeal under diagnostic code 9435 for Unspecified Depressive Disorder. 

Under DC 9434, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2017). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Factual Background and Analysis

The Veteran asserts that his psychiatric disorder is worse than the currently assigned 30 percent disability rating. 

Turning to the evidence, in a correspondence dated in June 2011, the Veteran indicated that his depression worsened with decreased activity and inability to keep up with his family and peers.  He noted that the depression made it difficult for him to be with people and in social situations. 

VA treatment notes dated from June 2011 to March 2012 show that the Veteran had somewhat flat affect.  In addition, the Veteran responded that he had thoughts of taking his life weekly over the previous year, but made no plans or attempts to do it.  Private treatment notes dated in August 2011 also show affect somewhat flat. 
In February 2012, the Veteran underwent a VA examination for mental disorders.  In terms of social impairment, the examiner noted the Veteran's reports that he needs to live alone, because he believes other people can physically inflict pain on him and "get my muscles tensed up," so it "feels like they are physically beating on me."  The Veteran further indicated he was stressed due to his inability to "express my thoughts aloud," and was afraid that his house was bugged with listening devices and the television set watches him sometimes, even though he tries to tell himself "to let go of this conspiracy thing."  He further reported having about 20 acquaintances and six close friends, but noted that he was more reclusive and shuns social settings more frequently, because he does not want to be "a drag on them."  He stated that he spends his time reading, writing poetry, playing guitar, and watching movies.  

In terms of social impairment, the examiner noted that the Veteran did not participate in any educational or training opportunities, denied participating in any work-related activities, and indicated that he did not work for the past 10 years due to low back, hips, legs, and feet pain.  The examiner noted psychiatric symptoms, to include depressed mood, suspiciousness, speech intermittently illogical, obscure, or irrelevant, impaired judgment, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and persistent delusions or hallucinations. 

The examiner rendered a diagnosis of schizoaffective disorder, depressive type, and indicated that the Veteran was exhibiting some impairment in reality testing, and experiencing major impairment with deficiencies in most areas including work, judgment, thinking, and mood.  Lastly, the examiner concluded that the Veteran's schizoaffective disorder was not related to his military service, but noted that his depression was at least as likely as not aggravated by his service-connected physical disabilities to a point where severe physical pain intensifies his depression, which results in low energy, feeling of worthlessness, and recurrent suicidal ideation.  The examiner opined that the Veteran's physical pain aggravates his depression to a moderate level.  Furthermore, the examiner indicated that the Veteran's functional impairment due to aggravated level of depression includes a mild to moderate increase in depressed mood, mild increase in disturbance of motivation and mood, and briefly increased recurrent suicidal ideation approximately three to four months.  

Private treatment notes from Alliance Family Services, Inc. dated from June 2012 to February 2013 show continues treatment for depression, suicidal thoughts, substance abuse, coping with pain, and loneliness. 

In September 2012, the Veteran underwent a private psychological evaluation, where the licensed psychologist rendered diagnoses of schizoaffective disorder, depressed type, and PTSD.  The psychologist noted that the Veteran's depression began with the in-service injury, becoming worse in the previous 10 years, when he began to realize there was no future for him vocationally.  It was noted that the Veteran had panic attacks every two or three months, and showed some symptoms of PTSD, such as intrusive memories of his accident in-service.  He experienced psychological and physiological distress at exposure to cues that resemble the accident, efforts to avoid thoughts, feelings, and activities associated with the accident, feeling detachment from others, restricted range of affect, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, difficulty falling asleep, and sometimes thinks that he hears voices.  

The psychologist noted that symptoms of paranoia, depression, suicidal ideation, and lack of motivation were associated with the diagnosis of schizoaffective disorder, depressed type, while symptoms of flashbacks, nightmares, restricted range of affect, and avoiding triggers of trauma were associated with the diagnosis of PTSD.  Though, for the level of occupational and social impairment, which the psychologist concluded was "total," it was noted that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder. 

Thereafter, the psychologist further identified that symptoms associated with PTSD also included, depressed mood, anxiety, suspiciousness, near-continuous depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, flattened affect, speech intermittently illogical, obscure, or irrelevant,  difficulty in understanding complex commands, impaired judgment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or worklike setting, inability to establish and maintain effective relationships, suicidal ideation, persistent danger to hurting self or others, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  The psychologist added that the Veteran lived a secluded life with little interaction with others, very disturbed sleep cycle, and should be assessed for TBI based on the type of injury he had. 

In a statement in support of claim dated in February 2013 and authored by a licensed clinical social worker (LCSW) who treated the Veteran, it was noted that he was referred by his primary care provider for help with PTSD and chronic pain related to an injury which occurred fifteen years earlier in service.  The LCSW noted that on initial presentation there were clear signs of depression and likelihood of PTSD and schizoaffective disorder.  It was further noted that the Veteran told the social worker about his failed efforts to be retained and employed after his accident in-service.  He showed considerable guilt for his inability to pay attention and concentrate during trainings or during brief periods of employment.  

VA treatment notes dated in March 2013 show reports of less pain control during the winter that resulted in increased depression.  The Veteran was not suicidal or homicidal. 

In a May 2013 correspondence, the Veteran indicated that his PTSD was due to his trauma in-service.  He further noted that the injuries and disabilities prevent him from doing most normal everyday tasks, and stated he suffers from horrible pain and depression as a result. 

VA treatment notes dated in May 2013 note depressed mood with no suicidal or homicidal ideation.  A few days later, a VA mental health triage note indicated that the Veteran called to indicate that suicidal, the suicide risk coordinator was not available and the writer of the note indicated that he or she called the Veteran back and "he basically was not suicidal," but stated that he was "getting suicidal because the subutex I am taking is making me sick and my morphine is being taken away."  He complained that the new medication will not help, but understood that he was "double dipping" getting morphine from both VA and private, which led to abuse.  The writer of the note concluded that "the Veteran was quite comfortable to talk about drugs and pain and not much else.  He seems to be system savvy enough to use the word suicide to get his needs met, as he has no intent or plan and no desire to hurt himself as long as he gets his way." 

Later in May 2013, the Veteran underwent a VA PTSD examination, where the examiner noted no current diagnosis of PTSD, but rendered a diagnosis of Schizoaffective Disorder, but then noted that the Veteran was diagnosed with more than one mental disorder, and indicated that "most all due to schizoaffective disorder," when asked whether symptoms can be differentiated.  The examiner concluded that the Veteran's mental disorder resulted in total occupational and social impairment, and again indicated that "most all due to schizoaffective disorder," when asked whether symptoms can be differentiated regarding the level of occupational and social impairment.  

In terms of social impairment, the examiner noted that the Veteran never been married and had no children, and was not part of any clubs, although the Veteran noted that he would like to join a poetry club.  In terms of occupational impairment, the examiner noted that post-discharge, the Veteran's jobs were "spotty," and the last time he worked was in 2001 as a stage crew. 

The examiner noted that the Veteran's in-service fall met Criterion A for PTSD, but noted that other Criterion B, the traumatic event is not persistently re-experienced.  The examiner did not mark anything under Criterion C, and noted difficulty falling or staying asleep and irritability or outbursts of anger under Criterion D, concluding (under Criterion E and F) that the Veteran did not meet full criteria for PTSD.  The examiner then identified psychiatric symptoms, to include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, impaired judgment, disturbance of motivation and mood, inability to establish and maintain effective relationships, and persistent delusions or hallucinations.  The examiner then concluded that this is the fourth mental health professional to diagnose schizoaffective disorder with delusions that people are listening to his house and broadcast the result, and noted that the Veteran's focus on the in-service injury is from a physical aspect and not the psychological effects, and therefore did not result in PTSD.  

In a letter dated January 2014, the Veteran's LCSW from Alliance Care stated that it was clear the Veteran was significantly and consistently disabled due to the fall in-service and the subsequent chronic injuries and emotional pain, which served as a daily reminder of the initiating injury.  The LCSW concluded that the Veteran was emotionally crippled from the fall, but even more from the constant reminders of the life he cannot live due to his physical limitations.  

In correspondence dated in February 2014, the Veteran indicated that he was unable to complete any course of study, because of his service related injuries and mental well-being.  He stated that he had nightmares about the in-service injury, depression, and noted that he lived a dissociative and solitary lifestyle.  

VA mental health assessment dated in June 2014 show that the Veteran lived in a room with a family, but noted that he planned to get his home place or move back to help his elderly grandmother.  The Veteran reported depression associated with the trauma of the fall, being unable to take care of himself, unable to work, and his own feelings of solitariness.  He stated that he had dreams about the fall two times a week.  He further noted that he was worried to be homeless, and described living in his car for a few years from 1997 to 2000s.  The Veteran denied suicidal or homicidal ideation.  The examiner noted medical history of opioid dependency, NOS, substance abuse, chronic pain due to trauma, depressive disorder, and cannabis abuse.  His affect and mood were restricted.  The Veteran reported delusions and hallucinations.  The examiner diagnosed schizoaffective disorder by history.  

In April 2017, the Veteran underwent an additional VA examination for PTSD, where the examiner rendered a diagnosis of PTSD that conforms with DSM-5.  The examiner further rendered diagnoses of unspecified depressive disorder and cannabis use disorder, by history.  The examiner indicated that it was not possible to differentiate what symptoms are attributable to each diagnosis, specifically indicating that "his symptoms overlap."  The examiner then concluded that the Veteran's psychiatric disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  In this regard, the examiner again indicated that it was not possible to differentiate which psychiatric disorder contributed to his occupational and social impairment, indicating that both his depression and cannabis use disorder contribute to his social and occupational impairment, but it was not possible to "portion out how much each contributes to his impairment."  

The Veteran reported that he had "the mood and depression," nightmares, which he did not have in a while, but noted that he often ruminates about how his life would have been if not for the fall he sustained in-service.  The examiner noted that the Veteran did not have panic attacks or flashbacks, but felt sad and lonely most days, with increased depression on a monthly basis, mostly associated with flare-ups of pain.  The Veteran complained of poor energy, concentration, and memory.  The examiner noted that he last experienced suicidal ideation in 2014, but still experiences feelings of helplessness and hopelessness.  He had a history of experiencing paranoid delusions since 2004, but denied having any since 2013.  The Veteran denied hallucinations.  His mood was dysphoric and his affect flat.  

In terms of occupational impairment, the examiner noted that the Veteran worked sporadically until 1999, but has not worked since then.  

In terms of social impairment, the examiner noted that the Veteran was never married and his last relationship was fifteen years prior to the examination.  It was noted that he has been homeless on and off over the years, sometimes living in his car, and in rented rooms.  He was in prison for two days in 2006 after a verbal altercation in one of his group homes, and overnight in 2012 for growing marijuana.  The examiner noted that the Veteran had several friends and he socialized with them 1 to 2 times a week when they meet for coffee or to visit.  

The examiner confirmed that the Veteran meets the diagnosis criteria for PTSD by directly experiencing the traumatic event of falling off a 35 feet tall tree in-service, resulting in recurrent, involuntary, and intrusive distressing memories, persistent avoidance of stimuli associated with the trauma, feeling of detachment or estrangement from others, and irritable behavior and angry outburst.  The examiner further identified symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  

The examiner concluded that the Veteran no longer met the criteria for the previous diagnosis of schizoaffective disorder as he denied experiencing paranoid delusions, but still had depression, which was more likely than not related to the fall he sustained in-service.  The examiner then stated that the Veteran did not meet the criteria for PTSD or adjustment disorder, but it appeared from the record that he started experiencing psychotic symptoms after he was prescribed morphine to treat his pain related to his in-service injury, as evidenced by the fact that the symptoms subsided after he stopped using morphine.  The examiner concluded that it is possible that the symptoms were substance induced, but this could not be determined with absolute certainty.  

The Board initially notes that VA examinations above contain internal inconsistencies (e.g., the April 2017 VA examination noting a diagnosis of PTSD, but then concluding the Veteran did not have PTSD); however, the Board finds that the symptomatology associated with the Veteran's service-connected psychiatric disorders, namely, depression and adjustment disorder, is sufficient for the Board to rate the severity of the Veteran's service-connected acquired psychiatric disorders. 

The Board notes that throughout the pendency of the appeal, the Veteran has been diagnosed with schizoaffective disorder, which was not attributed to service or related to service-connected disabilities.  Notably, although the April 2017 VA examiner noted that the Veteran's morphine abuse (which was prescribed to treat pain) might have been the cause for his prior delusions, the Board notes that his schizoaffective disorder was never service-connected and no mental health professional concluded that this disorder was in fact related to injuries he sustained in-service.  Accordingly, the Board does not consider symptoms that were specifically associated with the Veteran's schizoaffective disorder such as suicidal ideation, delusions, and hallucinations.  

After careful review of the evidence both lay and medical, the Board finds that for the entire period on appeal, the Veteran's psychiatric symptoms, which are attributed to his various physical disabilities caused by the fall he sustained in-service, more nearly approximate the rating criteria for a 50 percent disability rating.  The Board finds that throughout the appeal period, the Veteran's depressive disorder manifested by symptoms such as flattened affect, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

Nevertheless, a higher rating is not warranted, as the competent lay and medical evidence does not show that symptoms related to his service-connected psychiatric disorder are more severe in nature, such as suicidal ideation, persistent delusions and hallucinations, or near-continuous panic or depression.  While such symptoms have been documented throughout the pendency of this appeal, those were specifically associated with the Veteran's substance abuse and schizoaffective disorder, but not due to his depressive and or adjustment disorders. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a seizure disorder is denied. 

For the entire period on appeal, a 50 percent rating, but not higher, is granted for the Veteran's service-connected psychiatric disorders, subject to regulations governing the payment of monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


